[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER IN RE: MOTION TO VACATE JUDGMENT OF STRICT FORECLOSURE DATEDJULY 26, 1994
We have reviewed this record and the briefs of the parties numerous times since this motion to vacate was orally argued. Because of the existing, imperfect court record, we are left confused about what actually took place in the bankruptcy court, the rulings of that court, and the legal relationship of the defendants' three bankruptcy proceedings to the foreclosure proceedings and judgment attacked here by the Gouldbournes for lack of jurisdiction. Consequently, this motion is denied without prejudice to the defendants' bringing on an evidentiary hearing to disclose much more completely the proceedings in the bankruptcy court and the complete court record of those proceedings.
The motion is denied without prejudice.
So ordered.
/s/ William Patrick Murray, J. WILLIAM PATRICK MURRAY A Judge of the Superior Court